DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
              3.          Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LALIGAND et al (2012/0042343) in view of YOON et al (2009/0306991).
LALIGAND discloses TV remote control data and further discloses a display apparatus (figs.lA-3B, Smartphone/Smart-TV) comprising:
             A display (figs.lA-3B, Smartphone/Smart-TV); a communicator, a voice receiver and a processor (Smartphone/Smart-TV) configured to:
	while the first list is displayed on the display, receive a first user voice input via the voice receiver, (figs.1-2, [0007-0008]), note the display presents to a viewer, initial Guide or sub-Guide presentation (Guide information), relating to contents or viewing favorite listing of the Guide, program based on interest, Sport Guide;
	if the first user voice input (triggered word(s) from the voice or speech text not truly part of the user’s intended query) corresponds to at least one first text included in information related to one of the selectable contents of the first list, control the display to display the one of the selectable contents of the first list, if the first user voice input does not correspond to information related to any one of the selectable contents of the first list, control the communicator to receive, from a server, data corresponding to a search result which is based on the first user voice input, control the display to display the search result including a second list of selectable contents corresponding to the first user voice input (figs.l-4E. [0010], [0031-0032], [0047-0049] and [0072]); note a user interacts with display Guide and associated information using voice information to query (Extracts text, words, keyword(s), etc., from a set of text or sentence) contents of interest (displayed/not displayed); e.g., user currently watching something (listing of contents, show, etc. “information related to contents”) hears something of interest on radio, TV, etc., referencing a certain event in geographic area, issues a quick search query with voice command(s) (specific text, words or sentence) to query the system to the search and tune to a specific desired show; furthermore query as to "when is Seinfeld on?" the query indicates to the user the next episode of Seinfeld; and causes the channel of the TV to be change to appropriate channel automatically; the Display Processor, controls graphic processor to display Search listings or Results “first, second, etc., screens”) on the display, transmits the search information corresponding to the first screen and a text to the server apparatus through the communicator, tunes to a channel associated with the Search listing or Results; while the second list is displayed on the display, receive a second user voice input via the voice receiver, and based on the second user voice input corresponding to at least one second text included in information related to one of selectable contents of the second list, control the display to display the one of the selectable contents of the second list; based on the first user voice input being received via the voice receiver, control the communicator to transmit the first user voice input to a text converter, based on the first user voice input being converted into a text by the text converter, control the communicator to receive, from the text converter, the text into which the first user voice input converted, and identify whether the first user voice input corresponds to the at least one first text based on the text into which the first user voice input converted, and wherein the processor is configured to: based on the second user voice input being received via the voice receiver, control the communicator to transmit the second user voice input to the text converter, based on the second user voice input being converted into a text by the text converter, control the communicator to receive, from the text converter, the text into which the second user voice input converted, and identify whether the second user voice input corresponds to the at least one second text based on the text into which the second user voice input converted, wherein the text converter is included in the server ([0005-0009], [0031-0038], [0047-0050], [0067-0075], [0084-0085] and [0095-0099]); note, the query “When is the next episode of Seinfeld being played” Display information on the Guide; furthermore the Search Results is further responsive to queries in textual representation or responsive to voice signals "Channel listing") such: as switching (interacting with the displayed information) automatically to a channel on which an episode of Seinfeld is being played, or programming a personal video recorder to record the current episode or future episode of Seinfeld that appears in the search: the user may interact further with the smartphone 104, such as by using a remote control application for the smartphone 104, furthermore updates the display and its status, such as by removing indications of the search query that was previously submitted, and switching into a different mode that is relevant to the submission that the user provided: user interactions may include selecting content on the tablet computer and sweeping it with a finger input to cause it to be copied to the source computer, such as by being added to a clipboard corresponding to the source computer.
              LALIGAND extract text(s) information from a set of words or sentence, and further discloses where issuing specific voice text, e.g., “television”, performs other functions including issuing set of text or words, selecting listings based on voice response wherein, if the first user voice input corresponds to the first text, the processor is configured to control the display to display an execution screen of the one of the selectable contents of the first list and wherein, if the second user voice input corresponds to the second text, the processor is configured to control the display to display an execution screen of the one of the selectable contents of the second list including using a search engine to generate results ([0047-0049] and [0067]), BUT silent as to specific text input that corresponding to a voice signal of selectable contents of a list and processing the text accordingly.   
           However, in the same field of endeavor, YOON discloses method for selecting TV programs and further discloses search using specific text (e.g., title, etc., ) including using other keywords (Sports, CNN, etc.,) (figs.1-6,  Abstract, [0016-0020] and [0069-0072]), note the voice signal received via the displayed of the schedule listing, may be just a title, Sports, CNN, etc., and other related keyword(s). 
            Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of YOON into the system of LALIGAND for efficiently query the display system of contents using specific title(s), keywords, to retrieve a desired search result.
	As to claims 7-8, LALIGAND further discloses wherein the first list comprises at least one of title information, alias title information, thumbnails, and identification information of the selectable contents 
            As to claims 9-14, the claimed "A method for providing content information of a display..." is composed of the same structural elements that were discussed with respect to claims 1-6.
           Claims 15-16 are met as previously discussed in claims 1-6.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG